Affirmed as Modified, and Opinion Filed July 31, 2017.




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00220-CV


                      IN THE INTEREST OF J.J.R., A MINOR CHILD


                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-22183

                              MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                     Opinion by Justice Lang
       Maternal Grandfather appeals the trial court’s order in a suit to modify the parent-child

relationship. The State of Texas, represented by the Office of the Attorney General of Texas,

was an intervenor in the trial court and filed a brief responding to this appeal. Father and Mother

did not file briefs responding to this appeal.

       In one issue, Maternal Grandfather argues the trial court abused its discretion when it

ordered him to pay child support to Father. The State responds that it concedes error. Section

154.001(a) of the Texas Family Code states, in part, “[t]he court may order either or both parents

to support a child in the manner specified by the order.” TEX. FAM. CODE ANN. § 154.001(a)

(West 2014). A grandparent or other person deemed by the court to have had substantial past

contact with the child may intervene in a suit, but these non-parents are not subject to a duty of

support. See In re J.W.T., 872 S.W.2d 189, 194 n.16 (Tex. 1994); Stroud v. Stroud, 733 S.W.3d
619, 621 (Tex. App.—Dallas 1987, no writ) (individual may be ordered to pay for support of

child only if it is determined that parent-child relationship exists between individual and child in

question); Mata v. Moreno, 601 S.W.2d 58, 59 (Tex. Civ. App.—Houston [1st Dist.] 1980, no

writ). Accordingly, we conclude the trial court erred when it ordered Maternal Grandfather to

pay child support.

       Maternal Grandfather’s sole issue on appeal is decided in his favor.

       The trial court’s order in a suit to modify the parent-child relationship is modified to

delete Maternal Grandfather’s obligation to pay child support and the order is affirmed as

modified.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
160220F.P05                                           JUSTICE




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF J.J.R., A MINOR                    On Appeal from the 330th Judicial District
CHILD,                                                Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-08-22183.
No. 05-16-00220-CV         V.                         Opinion delivered by Justice Lang. Justices
                                                      Fillmore and Schenck participating.



      In accordance with this Court’s opinion of this date, the trial court’s order in a suit to
modify the parent-child relationship is MODIFIED as follows:

       Appellant Joel Rizzo’s obligation to pay child support is deleted

It is ORDERED that, as modified, the trial court’s order in a suit to modify the parent-child
relationship is AFFIRMED.

       It is ORDERED that appellant Joel Rizzo recover his costs of this appeal from appellees
Dustin Rhodes and Farrah Ann Bonnot.



Judgment entered this 31st day of July, 2017.




                                                –3–